DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/8/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks II. filed on 8/8/22, regarding 35 U.S.C. § 101 have been fully considered and are not found persuasive.  The amendment of 8/8/22 further elaborates what the cooperative action is determined to do, but is still not explicitly performing the vehicle control.  It is therefore still not providing more than the analysis and processing of the data and not a practical physical implementation as a result of the processing.  Therefore the rejection is maintained.  
Amending to include an explicit recitation of the vehicle control such as “controlling the vehicle systems of the host vehicle based on the determination” or the like would overcome the rejection as written.

Applicant’s arguments, see Applicant Remarks III. rejection filed on 8/8/22, regarding Double Patenting rejection have been fully considered and are not found persuasive.  Amendments referring to an omnidirectional goal for a swarm in the present application and the bidirectional goal of 16/903,319 do not sufficiently distinguish from each other.  A bidirectional goal is encompassed under an omnidirectional goal.  The filing of a terminal disclaimer would be sufficient to overcome the rejection.

Applicant’s arguments, see Applicant Remarks IV. filed on 8/8/22, regarding 35 U.S.C. § 102 are persuasive in view of amendments filed 8/8/22. However, upon further consideration, a new ground(s) of rejection is made in view of further citations to the art of record below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply determining, identifying, and transmitting/receiving/fusing data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. The teaching of the “cooperative action is determined to control” does not providing more than the analysis and processing of the data and not a practical physical implementation as a result of the processing.  Therefore the rejection is maintained.  
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as utilizing the fused swarm data to control autonomous vehicle steering/accelerating/braking or something similar may overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mudalige (US 2010/0256852).

Regarding claims 1, 8, and 15, Mudalige discloses a platoon vehicle management system including a swarm management framework comprising a goal module configured to determine a cooperation goal that is an omnidirectional goal for a swarm, including a first cooperating vehicle and a second cooperating vehicle such that the first cooperating vehicle is not responsible for a unidirectional goal of the second cooperating vehicle (¶71-72 and ¶125 - single control scheme is used to control the group of vehicles in a formation corresponding to the recited swarm management framework where single control scheme including increased fuel efficiency, collision risk mitigation, freeing the driver to focus attention away from the road, increased efficiency in urban traffic density and control, and other benefits corresponding to the recited cooperation goal where a plurality of vehicles could be responsible for monitoring traffic moving through the intersection and negotiating a path and speed of transit through the intersection with the other vehicles in order to allow a plurality of vehicles to pass through an intersection without stopping corresponding to the recited omnidirectional goal for the swarm without being responsible for a unidirectional goal of another vehicle); 
a target module configured to identify a host vehicle associated with the cooperation goal and send a swarm request to the host vehicle to join the swarm (¶87 - A vehicle who is not currently a member of a formation can send a "Join Request" message to indicate that it wants to join); 
a negotiation module configured to receive a swarm acceptance from the vehicle (¶87 - If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle); and 
a perception module configured to determine a cooperative action for the host vehicle relative to the swarm based on swarm data from the first cooperating vehicle, the second cooperating vehicle and the host vehicle, wherein the cooperative action is determined to control the vehicle systems of the host vehicle (¶72-74 and ¶125 - Platooning is a method to control a group of vehicles wherein a single control scheme is used to control the group of vehicles in a formation where these vehicles are autonomous and control themselves to navigate through an intersection utilizing the platooned vehicle approaching the intersection corresponding to the recited controlling the vehicle systems of the host vehicle based on swarm data).

Regarding claims 2, 9, and 16, Mudalige further discloses the negotiation module is further configured to transmit at least one cooperating parameter to the swarm from the host vehicle (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 3, 10, and 17, Mudalige further discloses the at least one cooperating parameter defines a behavioral aspect of the swarm (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 4, 11 and 18, Mudalige further discloses the perception module is further configured to initiate a swarm handoff from the host vehicle to the swarm (¶128 -  autonomous controller 410 can be operated in a Follower Vehicle, receiving instructions from a Leader Vehicle through DSRC system 440 and issuing commands to vehicle control systems according to the received instructions corresponding to the recited handoff control from the vehicle to the swarm).

Regarding claims 5, 12, and 19, Mudalige further discloses the goal module further comprises: a sensor fusion module configured to receive vehicle sensor data from the host vehicle (¶129 - information from the Follower Vehicles to the Leader Vehicle, determining commands including desired vehicle positions within the platoon where position data includes sensor data from the vehicle); 
a prediction module configured to generate a prediction model including a set of possible future events based on prediction parameters and the vehicle sensor data (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited predicting possible future events based on prediction parameters and vehicle sensor data); and 
a decision module configured to: determine whether at least one possible future event of the set of possible future events does not satisfy a threshold compliance value (¶159 - minimum desirable ranges corresponding to the recited threshold compliance value); 
in response to each of the possible future events of the set of possible future events satisfies the threshold compliance value, determine that the vehicle would benefit from cooperation in the swarm based on a threshold benefit (¶83-85 and ¶159 – based on desired views, predetermined plans, desired vehicle ranges and envelopes create/accept/reformulate platoon formation); and 
trigger swarm creation of the swarm (¶83-85 - Create Formation).

Regarding claims 6, 13, and 20, Mudalige further discloses a personalization module configured to identify a set of personalization parameters, wherein the threshold benefit is based on the set of personalization parameters (¶114 and ¶159 - Factors can include a selectable or automatically calibrating factor for occupants in the vehicle, for example, particular driver reaction times and comfort of the occupants of the vehicle with close ranges between vehicles. Time to stop values can readily be converted to minimum desirable ranges by one having ordinary skill in the art where minimum desirable ranges corresponding to the recited personalization parameter influenced threshold).

Regarding claims 7 and 14, Mudalige further discloses the target module further includes a positioning module configured to determine a cooperative position for the host vehicle relative to the swarm based on the swarm request (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited cooperative position based on the swarm request).

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/903,319. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Amendments referring to an omnidirectional goal for a swarm in the present application and the bidirectional goal of 16/903,319 do not sufficiently distinguish from each other.  A bidirectional goal is encompassed under an omnidirectional goal.  
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/903,319 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Li et al. (US 2018/0053410) discloses a traffic management system including utilizing a traffic controller system to manage multiple platoons of vehicles in multiple lanes in a plurality of directions (¶44).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665